      Case 7:20-cv-00967-ACA-GMB Document 7 Filed 10/14/20 Page 1 of 1                         FILED
                                                                                      2020 Oct-14 PM 04:08
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION

 JULIA HOLLIS MEYERS,                          )
                                               )
        Petitioner,                            )
                                               )
 v.                                            )      Case No. 7:20-cv-967-ACA-GMB
                                               )
 CHAD GARRETT,                                 )
                                               )
        Respondent.                            )

                              MEMORANDUM OPINION

       On September 15, 2020, the magistrate judge entered a report and recommendation,

recommending that the court deny Julia Hollis Meyers’ 28 U.S.C. § 2241 petition for a writ

of habeas corpus. (Doc. 6). The magistrate judge advised the parties of their right to file

objections to the report and recommendation within 14 days, but the court has not received

any timely objections.

      After a de novo review of the entire file in this action, including the report and

recommendation, the court ADOPTS the magistrate judge’s report and ACCEPTS his

recommendation. The court WILL DENY Ms. Meyers’ § 2241 petition and WILL

DISMISS this action WITHOUT PREJUDICE.

       The court will enter a separate final order.

       DONE and ORDERED this October 14, 2020.



                                       _________________________________
                                       ANNEMARIE CARNEY AXON
                                       UNITED STATES DISTRICT JUDGE
